Citation Nr: 1522744	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-03 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of service connection for depression, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 




INTRODUCTION

The Veteran, who is the appellant, had active service from April 1973 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Buffalo, New York.  

The RO initially addressed the issue of service connection for depression, claimed as PTSD, on the basis of whether new and material evidence had been received.  The RO subsequently reopened the claim and addressed the issue on a de novo basis.  Regardless of the RO's actions, the Board is required to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board will address the issue of whether new and material  evidence has been received to reopen the claim of service connection for depression, claimed as PTSD.

The reopened claim of service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for depression, claimed as PTSD, in July 2008.  The Veteran filed a notice of disagreement with the denial and a statement of the case was issued.  The Veteran did not file a substantive appeal nor was evidence received which would have allowed the claim to remain open.  Hence, the decision became final.  

2.  Evidence received since the denial of service connection for depression, claimed as PTSD, raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The July 2008 rating determination denying service connection for depression, claimed as PTSD, became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for depression, to include PTSD, has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In view of the Board's favorable decision on this claim as it relates to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection depression, claimed as PTSD, further assistance is not required to substantiate the claim.


	(CONTINUED ON NEXT PAGE)


New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In a July 2008 rating determination and a January 2009 statement of the case, the RO denied service for depression, also claimed as PTSD.  In denying service connection for PTSD, the RO indicated that the Veteran had not provided credible evidence that the claimed stressor, a sexual assault, had occurred.  The RO also denied service connection for depression.  The RO indicated that the evidence showed that depression, claimed as PTSD, existed prior to service.  It noted that there had to be objective evidence of a worsening of a pre-existing condition in order to establish service connection by aggravation and there was no evidence that the condition permanently worsened as a result of service.  

The RO noted that the January 1972 service entrance examination showed that the Veteran had been treated for depression prior to her entrance into service.  It further indicated that a review of the Veteran's service personnel records showed that the Veteran indicated that she had been treated from February 1971 to April 1971 for depressive neurosis.  It was also noted that the Veteran confirmed that she was under psychiatric care for a nervous disorder, which she indicated resolved after she discontinued school.  

The RO further noted that it had reviewed the Veteran's stressor statement about a sexual assault having occurred in September 1973.  The Veteran indicated that she had not reported the incident but had requested to go off base several times and quit the Corps school.  The RO noted that the Veteran disenrolled from Basic Hospital Corps School on September 30, 1973, and was reinstated on October 10, 1973, and then again disenrolled from Basic Corps school.  She was the transferred to Portsmouth Naval Hospital on January 17, 1974, and reported on January 28, 1974.  

The RO observed that at the time of the April 2008 VA examination, the Veteran informed the examiner that prior to her entrance into service, she was treated for major depression and was hospitalized due to a suicidal attempt because of feeling overwhelmed due to depression and stress.  

The examiner indicated that after a review of all the evidence available, it was his opinion that it was at least less likely than not that the Veteran's depression, as described at the time of the examination, was service-connected.  The RO noted that the examiner stated that sexual trauma in the military was a major stressful event; however, it was quite clear even before joining the military that the Veteran had suffered at times with severe depression such that she was psychiatrically hospitalized at least once for a suicide attempt.  The RO observed that the VA examiner noted that based upon his clinical judgement the Veteran's depression would have likely been as severe as it was even without the sexual assault occurring in the Navy, she would be experiencing significant psychiatric issues at that time, such as the depression that she was currently experiencing.  

The RO denied service connection for depression claimed as PTSD as the examiner concluded that it was at least as less likely as not that the Veteran's major depressive disorder was not aggravated as a result of her military service.  

While the Veteran filed a notice of disagreement with the denial and a statement of the case was issued, she did not file a substantive appeal nor was evidence received which would have allowed the claim to remain open.  Hence, the decision became final.  

Evidence available to the RO at the time of the July 2008 rating determination included the Veteran's service treatment records, service personnel records, statements from the Veteran. VA treatment records, and the results of the April 2008 VA examination.  

In November 2010, the Veteran requested that his claim for service connection for major depression be reopened.  

Evidence received subsequent to the July 2008 rating determination includes VA treatment records, statements from the Veteran's treating physicians, lay statements, and statements from the Veteran.  

VA treatment records note numerous diagnoses of major depressive disorder and PTSD.  The Veteran's treating physicians and social workers also noted continuing treatment of the Veteran for PTSD and major depressive disorder.  

In a May 2012 letter, the Veteran's VA treating physician indicated that the Veteran met the criteria for PTSD based upon the sexual assault which occurred in the military.  He noted that he had been treating the Veteran since 2007, when she was initially diagnosed as having major depression.  He reported that the centrality of the trauma had become increasingly clear as therapy had progressed, with the most recent testing indicating that the Veteran met the criteria for a diagnosis of PTSD based upon the symptom clusters.  

In a September 2012 letter, the Veteran's VA treating physician indicated that the Veteran had severe symptoms of PTSD.  He reported that he had been treating the Veteran for the last four years and that there had been mild attenuation of symptoms with psychotherapy, medical management, and intensive therapy, but he clearly felt that this stemmed from the incident while she was in the military.  

The Veteran has also submitted several statements from individuals who have known her for many years and who have reported being told of the military sexual trauma that occurred in service, including her ex-husband.  

The basis for the prior denial was that the Veteran did not have depression or PTSD that was caused or aggravated by her period of service.  The newly added evidence, in the form of the letters from the Veteran's treating VA physician provides evidence of a possible relationship between the Veteran's current psychiatric disorder and her period of service, specifically the military trauma sustained in service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and the Veteran's period of service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For these reasons, the Board finds that the evidence received since the July 2008 rating determination is new and material to reopen the claim of service connection for depression, claimed as PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand portion below.

ORDER

New and material evidence having been received, the claim of service connection for depression, claimed as PTSD, is reopened.  


REMAND

As it relates to the Veteran's claim for PTSD, she has claimed service connection for a psychiatric disorder on the basis of two stressors, being the victim of a sexual assault while in service and of having been exposed to death and sickness while serving as a medical corpsman on a cancer floor while stationed at Great Lakes Naval Hospital.  

Service connection for PTSD, in particular, requires: (1) medical evidence diagnosing the condition; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

An opinion by a medical professional based on a post-service examination can be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304(f)(5); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b),(c), (e) (Aug. 1 ,2006).  Furthermore, the occurrence of the claimed stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102. 

Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  Patton, 12 Vet. App. at 277. 

38 C.F.R. § 3.304(f)(5) specifically provides that if a PTSD claim is based on in-service personal or sexual assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

VA will not deny a PTSD claim that is based on in-service personal or sexual assault without first advising the claimant that evidence from sources other than the claimant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal or sexual assault occurred.  Id. 

A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  As stated by the Court in Bradford v. Nicholson, 20 Vet App 200 (2006), § 3.304(f)(5) [formerly subpart (f)(3)] provides "unequivocally" that "VA will not deny a [PTSD] claim that is based on in-service personal assault" without first providing the requisite notice.

The Veteran has submitted statements from various individuals who have reported knowing the Veteran for a number of years and the Veteran reporting that she was sexually assaulted in service.  

The Veteran's representative, in his April 2015 written argument has pointed out that the Veteran started to smoke heavily and left the base often following the assault, which helped her cope with the incident.  He indicated that eventually the Veteran could not bear the thought anymore and withdrew from corpsman school on September 30, 1973, the same month as the incident.  He noted that on November 2, 1973, the Veteran contracted bronchitis and was sent to sick call and during the assessment it was written that the Veteran smoked one pack of cigarettes a day.  The representative stated that the Veteran never smoked a whole pack of cigarettes per day, but this was her way to avoid the pain and suffering.  

He further observed that the Veteran reported that she was raped within the first year of her enlistment contract and had minimal leave and took excessive leave following the claimed sexual assault, which he argued strengthened the Veteran's claim of leaving the base on a regular basis to cope with the incident.

He also noted that during her tenure at the Great Lakes Naval Hospital, the Veteran was the senior corpsman on the cancer surgery floor and cared for patients and trained in hospice.  She would clean patients and "tag & bag" them out to the morgue, and then speak with the family members of the deceased.  

He noted that after coping with stressor one (rape incident) and stressor two (tag & bag), she requested to be transferred and was subsequently transferred from Great Lakes Naval Hospital to Naval Hospital Naples, Italy.

VA treatment recorda and the letters form the Veteran's treating physician contain diagnoses of both major depressive disorder and PTSD.  The service treatment record indicate that the Veteran was treated for depression, to include hospitalization, prior to her entrance into service.  While the January 1972 entrance examination noted a history of nervous disorder and treatment for depression, the psychiatric clinical examination was noted to be normal.  

The Veteran should be afforded a VA examination, to include an opinion being rendered as to whether the Veteran incurred a personal assault in service, following examination of the Veteran and complete review of the record.  The examiner should also be requested to identify all current psychiatric disorders, to include PTSD, and to determine the etiology of these disorders, to include whether depression clearly and unmistakably preexisted service, and, if so, whether there is clear and unmistakable evidence that depression was not permanently aggravated by service, with complete detailed rationale being provided for each opinion that is rendered.  

In a March 2015 statement in support of claim, the Veteran requested that treatment records from the Batavia VAMC should be obtained for inpatient treatment received at the Batavia Women Inpatient Program from December 29, 2014, to February 26, 2015.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  As this matter is in remand status, an attempt should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any health care providers or treatment facilities who have provided treatment for any psychiatric disorder since February 2013.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  If the Veteran identifies any VA treatment facilities, obtain copies of treatment records from these facilities and associate them with the record.

2.  Obtain copies of treatment records of the Veteran from Batavia VAMC for inpatient treatment received at the Batavia Women Inpatient Program from December 29, 2014, to February 26, 2015.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner for review and the examiner should note such review in the report.  The examiner should, following a complete review of the record, indicate whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed sexual assault, and if so, whether any current psychiatric diagnoses, to include PTSD, are related to the alleged sexual assault.  The examiner should provide detailed reasons for the opinion that is rendered, citing to specific details in the record to support the opinion.  

For any currently diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any Axis I psychiatric disability was incurred in or caused by the Veteran's military service.  If the examiner diagnoses the Veteran as having PTSD, he/she should note the stressor that provides the basis for the diagnosis.  

The examiner should also provide an opinion as to whether depression clearly and unmistakably pre-existed service, and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, her service.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression or the disorder or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)

Complete detailed rationale is requested for each opinion that is rendered.  

4.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing all indicated development, readjudicate the remaining issue.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


